This is an accelerated appeal arising from an action to collect attorney fees filed by plaintiff-appellant, Albert J. Steffen, against defendant-appellee, Nancy McCracken.
The assignments of error are overruled. Under Section 206(a) of the Social Security Act, attorneys must petition the Social Security Administration ("SSA") in order to receive fees for services rendered at the administrative level. Section 406(a), Title 42, U.S.Code. "The law requires the approval of a fee by the Secretary [of SSA] when the fee will be paid by a third party other than a nonprofit or governmental agency." DeFour v.Secy. of Health  Human Serv. (E.D.Mich. 1993), 818 F. Supp. 1045,1048. In this case, appellant did not petition SSA for approval of his fee but entered into an unapproved contingent fee agreement with appellee. When appellee did not uphold her end of the agreement, appellant sued on a breach of contract claim. Accordingly, because appellant's claim for fees must be approved by SSA, the municipal court was without authority to grant judgment to appellant and was not in error when it *Page 494 
granted judgment in appellee's favor. See Cuozzo v. Sullivan
(M.D.Pa. 1992), 793 F. Supp. 102, 104.
The judgment of the trial court is affirmed.
Judgment affirmed.
KOEHLER and WILLIAM W. YOUNG, JJ., concur.